NUMBER 13-11-00374-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                       IN RE RENE GUERRA,
            HIDALGO COUNTY CRIMINAL DISTRICT ATTORNEY


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1

       Relator, Rene Guerra, Hidalgo County Criminal District Attorney, filed a petition

for writ of mandamus in the above cause on June 15, 2011. The Court requested and

received a response to the petition for writ of mandamus from the real party in interest,

David Silva.

       Ordinarily, mandamus relief lies when the trial court has abused its discretion and

a party has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                  1
135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992) (orig. proceeding). A trial court abuses its discretion if it reaches a decision so

arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if it

clearly fails to correctly analyze or apply the law. See In re Cerberus Capital Mgmt.,

L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding).

      The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that relator has not met his

burden to obtain mandamus relief. Accordingly, relator’s petition for writ of mandamus

in this cause is denied. See TEX. R. APP. P. 52.8(a).




                                                PER CURIAM

Delivered and filed the
7th day of July, 2011.




                                            2